HOLMAN, Judge
(dissenting).
I dissent. I agree with the views expressed in the following excerpt from the principal opinion of the court of appeals: “ . . . [T]he assessment and collection of real estate taxes is a governmental function, is necessary to governmental existence and the collection is beneficial to all the people of St. Louis County. The collector is under a duty to collect and enforce unpaid general real estate taxes which have not actually been paid. Our statute, § 137.085 provides that a lien for all taxes on property shall be enforced until ‘fully paid,.’ We believe that the county collector under the circumstances of this case cannot be estopped from collecting and enforcing the real estate taxes against the property by reason of a mistake or *403‘pure error’ of an employee. Otherwise the public welfare would be ‘seriously menaced’ or the public functions of the county may be ‘dangerously crippled.’ There is no provision in our statutes for the discharge or relinquishment of a lien other than by actual payment.”
I also approve of the following statement: “The collection of duly levied taxes for governmental purposes is a governmental function and the collection officer cannot, by mistake or misinformation, work an estoppel, enforceable in a court of equity. The fact, and not the misinformation, controls. The treasurer was serving in a governmental capacity and the right of the municipality in the particular at bar is not to be measured by his mistake of fact. No matter how innocently done the treasurer could not, because of lack of authority, by any representation, make unenforceable a duly levied tax .in his official hands for collection.” Lovett v. City Treasurer of Detroit, 286 Mich. 159, 281 N.W. 576, 577 (1938).
In accord with the foregoing principles I would reverse the judgment of the trial court.